Exhibit 23.2 Suite 1210 - 777 Hornby Street Vancouver, BC V6Z 1S4CANADA Telephone:(604) 689-1022 Facsimile:(604) 681-4760 CORPORATE AND SECURITIES LAWYERS June 25, 2010 Board of Directors Black Hawk Exploration Inc. Re:Post Effective Amendment to Registration Statement on Form S-1 Gentlemen: We hereby consent to the incorporation of our opinion dated March 12, 2010 into Post Effective Amendment #1 to the Registration Statement on Form S-1. I further consent to the reference to our firm under the heading “Experts” in the amended Registration Statement. Sincerely, Yours truly, W.L. MACDONALD LAW CORPORATION /s/ W.L. MACDONALD LAW CORPORATION Macdonald Tuskey is an association of law corporations with lawyers called in the Provinces of British Columbia and Alberta and the State of New York.
